927 F.2d 596Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry T. SANDERS, Plaintiff-Appellant,v.The DISTRICT OF COLUMBIA, Superior Court of the District ofColumbia, Defendants-Appellees.
No. 90-1136.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1991.Decided Feb. 27, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Chief District Judge.  (CA-90-2320-H)
Henry T. Sanders, appellant pro se.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Henry T. Sanders appeals from the district court's order dismissing his complaint pursuant to 28 U.S.C. Sec. 1915(d) because it is frivolous.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, although we grant leave to proceed in forma pauperis, we affirm on the reasoning of the district court.  Sanders v. District of Columbia, CA-90-2320-H (D.Md. Aug. 30, 1990).  We also find that Sanders is entitled to none of the relief he requests in the numerous documents he has filed with this Court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.